                             Case 19-11509-JTD                  Doc 331           Filed 12/03/19             Page 1 of 1


                                      IN THE UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF DELAWARE

                                                                         )
In re:                                                                   )      Chapter 11
                                                                         )
RUI HOLDING CORP., et al., 1                                             )      Case No. 19-11509 (JTD)
                                                                         )
                                   Debtors.                              )      (Jointly Administered)
                                                                         )

                     NOTICE OF AGENDA OF MATTERS SCHEDULED FOR HEARING
                    ON DECEMBER 5, 2019 AT 10:00 A.M. (PREVAILING EASTERN TIME)

UNCONTESTED MATTERS GOING FORWARD

1.           First Interim Applications for Professionals

             Related Documents:

                        A.         First Interim Fee Application Index

                        B.         Certification of Counsel [Docket No. 330; Filed 12/3/2019]

                        C.         Proposed Order

             Status:               A fee binder has been submitted and a Certification of Counsel has been filed.
                                   This matter is going forward unless otherwise directed by the Court.

Dated: December 3, 2019                                         /s/ Domenic E. Pacitti
Wilmington, Delaware                                            Domenic E. Pacitti (DE Bar No. 3989)
                                                                Michael W. Yurkewicz (DE Bar No. 4165)
                                                                Sally E. Veghte (DE Bar No. 4762)
                                                                KLEHR HARRISON HARVEY BRANZBURG LLP
                                                                919 North Market Street, Suite 1000
                                                                Wilmington, Delaware 19801
                                                                Telephone:    (302) 426-1189
                                                                Facsimile:    (302) 426-9193
                                                                Email: dpacitti@klehr.com
                                                                        myurkewicz@klehr.com
                                                                        sveghte@klehr.com

                                                                Counsel to the Debtors
1
      The Debtors in these Chapter 11 Cases, along with the last four digits of each of the Debtors’ respective federal tax identification numbers, are as
     follows: RUI Holding Corp. (6192); RU Corp. (8259); Restaurants Unlimited, Inc. (8365); and Restaurants Unlimited Texas, Inc. (5733). The Debtors’
     headquarters and mailing address is: 411 First Ave. South, Suite 200, Seattle, WA 98104. The Debtors operate restaurants under the following names:
     Clinkerdagger; Cutters Crabhouse; Fondi Pizzeria; Henry’s Tavern; Horatio’s; Kincaid’s; Maggie Bluffs; Manzana; Newport Seafood Grill; Palisade;
     Palomino; Portland City Grill; Portland Seafood Company; Scott’s Bar and Grill; Simon & Seafort’s; Skate’s on the Bay; Stanford’s; and Stanley &
     Seafort’s.

PHIL1 8523648v.1
